Citation Nr: 1046083	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-16 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for status-post 
left total knee replacement with history of bursitis and 
degenerative joint disease, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for status-post 
right total knee replacement, currently evaluated as 30 percent 
disabling.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for gum disease and tooth 
loss, for purposes of receiving VA compensation and/or outpatient 
dental treatment.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1951 to July 1953.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 decision of the RO that, in 
pertinent part, denied disability ratings in excess of 30 percent 
each for service-connected total knee replacement of both knees; 
and denied service connection for allergies, and for gum disease 
and tooth loss.  The Veteran timely appealed.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to TDIU benefits and for service 
connection for gum disease and tooth loss, for purposes of 
receiving VA compensation and/or outpatient dental treatment, are 
addressed in the REMAND portion of the decision below; and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Throughout the course of the rating period, the Veteran's 
status-post left total knee replacement with history of bursitis 
and degenerative joint disease has been manifested by complaints 
of pain and limitation of motion; chronic severe painful motion 
or weakness, or limited extension of the left knee to 30 degrees 
are not demonstrated. 

2.  Throughout the course of the rating period, the Veteran's 
status-post right total knee replacement has been manifested by c 
complaints of pain and limitation of motion; chronic severe 
painful motion or weakness, or limited extension of the right 
knee to 30 degrees are not demonstrated.

3.  A clear preponderance of the evidence is against a finding 
that the Veteran currently has allergies that are related to 
active service. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
for status-post left total knee replacement with history of 
bursitis and degenerative joint disease are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.40, 4.44, 4.45, 4.59, 4.71, Table II; 4.71a, Diagnostic Codes 
5055 (2010).

2.  The criteria for a disability rating in excess of 30 percent 
for status-post right total knee replacement are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 4.71, Table II; 4.71a, 
Diagnostic Codes 5055 (2010).

3.  Chronic allergies were not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through January 2006, June 2006, and April 2010 letters, the RO 
notified the Veteran of elements of service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide notice 
of the information and evidence needed to substantiate the 
claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the April 2010 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

A decision by the United States Court of Appeals for the Federal 
Circuit has addressed the amount of notice required for increased 
rating claims, essentially stating that general notice is 
adequate and notice need not be tailored to each specific 
Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated by 
an agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of available service treatment records and outpatient 
treatment records, and has arranged for VA examinations in 
connection with the claims decided on appeal, reports of which 
are of record and appear adequate.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Disability Evaluations

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability 
evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 4.1.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2010), pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-
5 (1997); 38 C.F.R. § 4.59 (2010).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent evaluation is assignable each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Service connection has been established for status-post left 
total knee replacement with history of bursitis and degenerative 
joint disease, and for status-post right total knee replacement.  
The RO has currently evaluated each of the Veteran's knee 
disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5055, as 30 
percent disabling.

Pursuant to Diagnostic Code 5055, prosthetic replacement of a 
knee joint is rated 100 percent for one year following 
implantation of the prosthesis.  (The one-year total rating 
commences after a one-month convalescent rating under 38 C.F.R. 
§ 4.30). Thereafter, chronic residuals consisting of severe 
painful motion or weakness in the affected extremity warrant a 60 
percent rating.  Intermediate degrees of residual weakness, pain, 
or limitation of motion are rated by analogy to Diagnostic Codes 
5256, 5261, or 5262.  The minimum rating following replacement of 
a knee joint is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.  

In this case, for each knee, there is no evidence of ankylosis or 
of nonunion of the tibia and fibula to warrant a disability 
rating in excess of 30 percent under Diagnostic Codes 5256 or 
5262.  Hence, each of those diagnostic codes is inapplicable.

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Pursuant to Diagnostic Code 5261, extension limited to 30 degrees 
warrants a 40 percent rating.  Extension limited to 45 degrees 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The Veteran filed a claim for increased disability ratings on 
January 11, 2006.  The evidence of record reflects that the 
Veteran had undergone a left total knee replacement in April 1998 
and a right total knee replacement in November 2004. For the one-
year period prior to the date of claim, a 100 percent disability 
rating primarily was in effect for status-post right total knee 
replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

VA treatment records show complaints of increased left knee pain 
on February 15, 2005.  Imaging of both knees at that time 
revealed post-operative changes and soft-tissue swelling.

The report of a March 2005 VA examination reflects no 
constitutional symptoms of arthritis, and no incapacitating 
episodes of arthritis.  The Veteran reported that he could walk 
one-quarter mile, but could not stand for more than a few 
minutes.  He also reported pain, stiffness, and weakness, as well 
as moderate flare-ups of joint disease.  Examination revealed the 
Veteran's gait was antalgic with poor propulsion.  Extension of 
the left knee was from 0 to -10 degrees.  There was no additional 
limitation of motion on repetitive use.  Painful motion was 
confirmed by swelling, muscle spasm or other objective evidence.  
The severity of weakness in each extremity was noted as mild.

During a May 2006 VA examination, the Veteran reported 
intermittent stiffness in each knee.  The left knee was 
reportedly stiffer than the right knee, and repetitive motion 
caused more stiffness of the left knee.  Examination revealed the 
Veteran's gait to be antalgic.  There was no evidence of muscle 
weakness or spasm, and no joint swelling or tenderness.  
Extension of each knee was to 0 degrees without discomfort.  The 
examiner found no additional limitation of motion on repetitive 
use of the joint due to pain, fatigue, weakness, or lack of 
endurance.

The Veteran underwent a VA examination in April 2010.  He 
reported that the left knee hurt more than the right knee, and 
had progressively worsened during the last two years.  The right 
knee was "pretty good" according to the Veteran.  Current 
symptoms affecting the left knee included pain, weakness, and 
decreased speed of motion; pain also affected the right knee.  
There were no symptoms of inflammation, or flare-ups of joint 
disease for either knee; and no incapacitating episodes of 
arthritis.  The Veteran reported that he could stand for 15 to 
30 minutes; and that he was able to walk more than one-quarter 
mile, but less than one mile.  He walked using a cane.  On 
examination, the Veteran's gait was normal.  Extension of the 
left knee was limited by 10 degrees, and the examiner noted pain 
with active motion of the left knee.  Extension of the right knee 
was normal, and there was no objective evidence of pain with 
active motion.  It was reported that flexion of the left knee was 
from 0 to 122 degrees and 0 to 135 degrees on the right.  There 
was additional limitation of motion on repetitive motion with 
evidence of pain, resulting in 0-112 degrees on the left and 0-
124 degrees on the right.  The examiner noted subpatellar 
tenderness on the right knee.  No weakness was found in either 
extremity.  There were no masses, grinding, instability, or 
meniscal, tendon or bursae abnormality in either knee.  

VA outpatient treatment reports note that the Veteran has been 
followed for knee problems and he has been treated with physical 
therapy and medication.  A June 2010 outpatient report noted that 
the Veteran still sailed, but does not ski as much due to knee 
discomfort.  He had stumbled a few times while walking and used a 
cane for support.  

Analysis

Throughout the course of the rating period on appeal, the 
evidence reflects that the Veteran has experienced painful motion 
of the left knee.  He also reported flare-ups occurring weekly, 
and that he used a cane for walking.  The Veteran has stated that 
his left knee pain and weakness has progressively worsened.  
 
A review of the overall evidence reflects some limitation of 
flexion, though the limitation would not be compensably 
disabling.  There have also been reports of limitation of 
extension of up to 10 degrees, though the April 2010 examination 
report that noted the limitation of extension to 10 degrees noted 
that flexion is from 0-122 degrees.  Assuming that extension is 
limited to 10 degrees, this would still only warrant a 10 percent 
rating.  The evidence does not show chronic severe painful motion 
or weakness in the left knee.  While the March 2005 examiner 
noted mild weakness, more recent examiners found no weakness in 
the left lower extremity.  The Veteran has exhibited pain on 
movement, but the pain has not been characterized as severe.  
When looking for objective manifestations of pain, such as 
weakened movement, excess fatigability, incoordination, swelling, 
deformity, atrophy etc. (see 38 C.F.R. §§ 4.40, 4.45, 4.59) there 
are signs of pain on motion but the pain is less than severe.  
There was pain exhibited by swelling or muscle spasm in 2005, but 
no additional limitation of motion was exhibited on repetitive 
motion on examination in 2005 and 2006 and only mild limitation 
in 2010.  There were no masses, grinding, instability, or 
meniscal, tendon or bursae abnormality.  



Although the Veteran has continued to report pain in the knee 
joint since his right total knee replacement, range of motion 
testing shows extension is normal; and there is no objective 
evidence of pain with active motion.  On VA examination in April 
2010, the examiner noted the absence of any right knee weakness.  
Here, there is no evidence of right knee ankylosis, limitation of 
extension, or any malfunction of the tibia and fibula.  
Essentially, following the Veteran's total right knee 
replacement, the evidence does not reflect chronic severe painful 
motion or weakness or any of the analogous disorders provided in 
the Diagnostic Code, as to warrant an increased disability 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thus, a 
rating in excess of 30 percent is denied for status-post right 
total knee replacement.

Lay evidence concerning pain and weakness in the knees, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, to the extent the Veteran 
has complained of severe pain and weakness, the objective 
evidence does not reflect findings consistent with this.  As 
mentioned, weakness, when found has been mild at best, and this 
can be tested objectively.  There is no showing of abnormality in 
the knees reflective of severe pain.  While evidence of pain has 
been noted, it has not been shown to be severe.  Repetitive 
motion has not resulted in significant decrease in function in 
the knees (in fact, none was found on examination in 2005 and 
2006).  While the Veteran has scaled back on some activities, 
such as skiing, he continues to sail, can walk up to a 1/4 mile and 
has relatively good knee motion.  A clear preponderance of the 
evidence is against a finding of severe pain or weakness in 
either knee.   

Extraschedular Consideration

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Veteran provided statements indicating that the 
symptomatology associated with the knees is severe.

The Board acknowledges the Veteran's contentions; however, the 
Board finds the severity of the Veteran's service-connected 
bilateral knee disability is fully contemplated by the rating 
criteria.  There is nothing exceptional about the Veteran's 
service-connected disability.  The degree of disability exhibited 
is contemplated by the rating schedule.  Thus, the Board finds 
that the threshold test is not met for referral for 
extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 
22 Vet. App. 111 (2008).

III.  Service Connection

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Here, the Veteran's entry examination in 
August 1951 revealed no defects.

For the showing of chronic disease, there must be a combination 
of sufficient manifestations to identify the disease entity and 
sufficient observation at the time, as distinguished from 
isolated findings or a diagnosis including the word "chronic".  
38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent 
to testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.	 Allergies

Service treatment records do not reflect any findings or 
complaints of allergies.

The current report of a May 2006 VA examination reflects no nose 
or sinus symptoms.  Examination of the nasal vestibule, 
turbinates, and septum were normal.  There was neither 
obstruction nor any polyps.  Sinus examination was normal.  The 
examiner found no neck abnormalities.  

In July 2007, the Veteran contended that he was allergic to wood 
preservatives in the tropics.

While the Veteran is competent to describe any allergy symptoms 
that occurred in service, his claim is contradicted by 
contemporaneous service treatment records reflecting no symptoms 
or diagnosis of any disability manifested by allergies.  
Moreover, there is no convincing, competent evidence establishing 
a continuity of symptomotology of allergies following military 
service.  

The May 2006 examiner reviewed the entire claims file and made no 
specific findings of allergies.  In this case, there is no 
current diagnosis of any disability manifested by allergies.  The 
report of the May 2006 VA examination is factually accurate, 
fully articulated, and contains sound reasoning.  There are no 
findings to the contrary.

Accordingly, the Board finds the May 2006 VA examination report 
to be probative on the question of current disability.

To the extent the Veteran contends that he had allergies both in 
service and following service, his statements are competent and 
credible.  However, he is not shown to have the medical expertise 
to determine whether a disability manifested by allergies had its 
onset in service or is otherwise related to active duty.  The 
Veteran's contentions, although probative, are outweighed by the 
service treatment records which contain no mention of allergies, 
the lack of treatment for allergies for many years after service, 
and by the May 2006 VA examination report.  Without evidence of 
underlying disability associated with the complaints, there is no 
basis for a grant of service connection.  See Sanchez-Benitez v 
West, 13 Vet. App. 282 (1999).  

In this case, there is no competent evidence of a current 
diagnosis of a disability manifested by allergies and certainly 
none that can be linked to service.   

A clear preponderance of the evidence is against a finding that 
the Veteran has allergies that either had their onset during 
service or are related to his active service.  The reasonable 
doubt doctrine is not for application.  Thus, service connection 
for allergies is not warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002).  


ORDER

An increased disability rating for status-post left total knee 
replacement with history of bursitis and degenerative joint 
disease is denied.

An increased disability rating for status-post right total knee 
replacement is denied.

Service connection for chronic allergies is denied.


REMAND

TDIU Benefits 

The Veteran asserts that he is totally disabled and unable to 
retain or maintain any gainful employment due to his service-
connected disabilities.  Consideration is given to the Veteran's 
background, including his employment and educational history.  
Records show that the Veteran worked in construction and as a 
boat captain.  He completed high school; and had additional 
training in carpentry, real estate, and business.

As noted above, service connection is currently in effect for 
status-post left total knee replacement with history of bursitis 
and degenerative joint disease, rated as 30 percent disabling; 
and for status-post right total knee replacement, rated as 
30 percent disabling.  The combined rating, with application of 
the bilateral factor, meets the minimum percentage requirement 
for TDIU under 38 C.F.R. § 4.16(a).

VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
Veteran's service-connected disabilities has on his ability to 
work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in 
the case of a claim for TDIU, that VA has a duty to obtain 
medical opinions as to employability).

In this case, there is no opinion of record regarding the 
Veteran's ability to retain or maintain any gainful employment 
that takes into account solely his service-connected 
disabilities.

Dental Disability 

To be eligible for outpatient dental treatment, at VA expense, a 
Veteran must satisfy one of the eligibility categories listed in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  A Veteran who 
receives TDIU benefits may be eligible for Class IV dental 
treatment.  38 C.F.R. § 17.161(h).

The issue of entitlement to TDIU benefits is inextricably 
intertwined with the Veteran's appeal for service connection for 
gum disease and tooth loss, for purposes of receiving VA 
compensation and/or outpatient dental treatment.  Consideration 
of the dental issue must, therefore, be deferred.  See Moffitt v. 
Brown, 10 Vet. App. 214 (1997); see also 38 C.F.R. § 17.161(h) 
(2010).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA 
examination to obtain an opinion as to the 
impact of the service-connected 
disabilities on the Veteran's ability to 
work.  The Veteran's claims file, to 
include a complete copy of this REMAND, 
must be provided to the examiner designated 
to examine the Veteran, and the examination 
report should note review of the file.

The examiner should interview the Veteran 
as to his employment and education history.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the service-connected 
status-post left total knee replacement 
with history of bursitis and degenerative 
joint disease, and status-post right total 
knee replacement, preclude employment 
consistent with the Veteran's education and 
occupational experience, without taking 
into account his age or any nonservice-
connected disability.  The examiner should 
set forth a rationale for the conclusions 
reached.

2.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claims on appeal for TDIU 
benefits; and for service connection for 
gum disease and tooth loss, for purposes of 
receiving VA compensation and/or outpatient 
dental treatment.  If the benefits sought 
are not fully granted, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran and his representative until 
they are notified by the RO or AMC; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


